The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the format of the claim cannot be had upper case in the middle the claim. For example, the line 3, the phrase “The form” should be –the form--.  The same problems happen through the claim such as line 4, 6, 7, 8 and 10.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "X-1 attributives", lines 4, renders the claim indefinite because it is unclear what the X-1 mean is since the specification fails to define. 
Regarding claim 1, the phrase "y attributives", lines 6, renders the claim indefinite because it is unclear what the y mean is since the specification fails to define.
Regarding claim 1, the phrase "z attributives", lines 7, renders the claim indefinite because it is unclear what the z mean is since the specification fails to define.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


With respect the claims 1-2, the claims 1-2 recite a series for method for creating relational database table for a form.  Thus the claims are directed to a statutory category, because a series of creating relational database table for a form (a series of acts).  Further, the claim is directed to a judicial exception.  The claim recites the form is divided into a header, a body and footer, with regard to the header, with read to the body and footer, a table main is created and table detail is created.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to create relational database table for a form.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  Taking the additional elements individually and in combination, the computer components at each step of method for creating relational database table for a form perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Agarwal et al. (U.S. Pub. 2012/0079364 A1).
With respect to claim 1, Agarwal et al. discloses a method for creating relational database table (s) for a form (i.e., “Referring again to the XML document 200, an example ETL job might convert this document into relational data and populate such data into a relational table for display and/or storage in a database (e.g., a data warehouse” (0027)), characterized by the following steps: 
The form is divided into a header, a body and a footer (i.e., “the XML document 200 includes a header context 202, a footer context 206, and a large body portion 204 made up of repeating Customer nodes at the sub-trees rooted at the Company/Customers/Customer node level.”(0018) or “A method of finding locations for partitioning boundaries within an XML document and parallel processing of such partitioned boundaries includes a pre-processing phase in which the XML schema and ETL information are analyzed to determine partition nodes that are to be partitioned in the document to populate a database. Next, partition boundaries, including header context, footer context and the start and end points of each partition, are identified”(0016)); 
With regard to the header, x-1 attributives are first created: H2, H3,..., Hx, and then H1 as a header number attributive is created (i.e., “the relational table could include three attributes mapped to /Company/CompanyInformation/@id (part of the header context 202),”(0027)); 
With regard to the body, y attributives are created: B1, B2,..., By (i.e, “), the relational table could include three attributes mapped to /Company/CompanyInformation/@id (part of the header context 202…/Company/Customers/Customer/@id (part of the body context 204), and /Company/DailyActivity/@date (part of the footer context 206)”(0027)); 
With regard to the footer, z attributives are created: T1, T2,..., Tz (i.e,. “Thus, the start of footer context 206 in XML document 200 can be marked at the comment "<!-- Footer context starts here -->"”(0025));
A Table Main is created, whose fields are: H1, H2, H3,---, Hx and T1,T2,---,Tz, where H1 stores the header number (i.e., “may be desirable in certain XML documents and based upon the requirements of a particular ETL job to merge the footer context with the header context during parallel processing”(0026) and “By merging the header and footer contexts as described in the process of present invention embodiments, each processor can read the header and footer information along with the partitioned body information being parsed to populate the relational table in a time efficient manne”(0027)); 
A Table Detail is created, whose fields are: H1 and B1, B2,..., By, where H1 stores the form number (i.e., “the XML document 200 includes a header context 202, a footer context 206, and a large body portion 204 made up of repeating Customer nodes at the sub-trees rooted at the Company/Customers/Customer node level. The header context 202 includes all data prior to the first occurrence of the first Company/Customers/Customer node, while the footer context 206 includes all data located at the closure of the final Company/Customers/Customer node” (0018) so the header context 202 includes all data such as body, etc.).  
With respect to claim 2, Agarwal et al. discloses wherein the z attributives in the footer are used for storing information of form handling person, auditors at all levels and status (i.e., “the relational table could include three attributes mapped to /Company/CompanyInformation/@id (part of the header context 202), /Company/Customers/Customer/@id (part of the body context 204), and /Company/DailyActivity/@date (part of the footer context 206)” (0027)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 29, 2021